Citation Nr: 1210789	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  11-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Entitlement to dependency and indemnity compensation (DIC) based upon a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.  He died in June 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death.  The accrued benefits claim was addressed in a Statement of the Case issued in July 2011, which was followed by a substantive appeal filed in August 2011.

The appellant appeared before the undersigned Acting Veterans Law Judge (AVLJ) at a video conference hearing held in February 2012.  A copy of the hearing transcript is of record.

A claim of entitlement to burial benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2009 at the age of 73; the immediate and only cause of death as reported on the death certificate was cardiac arrest.  

2.  In August 2009, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), indicating that she was claiming that the Veteran's cause of death was due to service.

3.  At the time of the Veteran's death, service connection was in effect for brain concussion, assigned a non-compensable evaluation since 1956.  

4.  Cardiac arrest, listed as the sole cause of the Veteran's death on his death certificate, or any other cardiovascular condition is not etiologically related to service or any incident therein, presumptively or otherwise.

5.  The most probative evidence indicates that the Veteran's sole service-connected disability, brain concussion, did not cause or contribute materially or substantially to his death.

6.  No claims were filed or in progress prior to the Veteran's death in June 2009.  



CONCLUSIONS OF LAW

1.  A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312 (2011).

2.  The eligibility requirements for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  This specific notice was not provided in this case.  However, as the claims on appeal are being denied any defect in the timing or content of this notice is moot.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify as described in the Hupp case, was satisfied by way letters sent to the appellant in August and October 2009 that fully addressed all notice elements and was sent prior to the initial RO decision (March 2010) in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's STRs.  Additionally, the Veteran's death certificate is on file as are his post-service VA and private medical records.  The file also contains a transcript of the appellant's testimony presented at a Board video conference hearing conducted in February 2012.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Board obtained two VA medical opinions from different physicians addressing two different theories of entitlement related to the appellant's cause of death claim.  During a Board video conference hearing of February 2012, the appellant's representative mentioned that the VA opinions provided for the record should have been furnished by an "expert" not a contract physician specializing in internal medicine, and contended that as they were not, the opinions were inadequate.  The Board finds no merit to this argument.  

The Board may assume the competency of any VA medical examiner, including nurse practitioners and physician assistants, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569  (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a claimant does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  The Federal Circuit recently explained that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Here, the Veteran's representative failed to provide a coherent and persuasive argument to the effect that that the VA physicians who provided opinions in 2009 and 2010 were unqualified; instead merely expressing his dissatisfaction with the opinions provided, as well as attempting to substitute his own medical judgment for those more qualified to do so.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In August 2009, the appellant filed an "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse" (VA Form 21-534).  On that form, she indicated that she was claiming that the cause of the Veteran's death was due to service.

The Veteran's death certificate reflects that he died in June 2009 at the age of 73.  The immediate and only cause of death was reported as cardiac arrest.  At the time of the Veteran's death, service connection was in effect for a brain concussion, assigned a non-compensable evaluation since February 1956.  

Review of the STRs reveals that a sole complaint of chest pain was made in January 1954, with no accompanying clinical findings or diagnosis.  In April 1954, the Veteran sustained injuries in conjunction with being in an automobile accident (as a passenger) following which he was hit by a car while proceeding to the sidewalk.  A medical report revealed that the Veteran sustained a concussion and laceration of the scalp, requiring 7 sutures.  It appears that the Veteran was hospitalized for 4 days and that a final diagnosis of concussion, contusion, and a 1 1/2 inch laceration inch of the right parietal area was made.  The STRs are negative for any subsequent symptoms or treatment associated with the injury and the February 1956 separation examination report reflects that there were no clinical abnormalities (to include of the head, lungs, chest and heart) and that a chest X-ray films of February 1956 was negative. 

A VA medical report of April 1956 reveals that the Veteran was evaluated by a neuropychiatrist.  The Veteran reported that he experienced headaches for about 6 months after the accident which then cleared up, but had recurred during the past few months.  Service connection for a concussion of the brain was established in an October 1956 rating action. 

In January 1996, the Veteran filed a non service-connected pension claim based on disabilities identified as injuries to the right leg and pelvis, and numbness of the small and ring fingers of the right hand, claimed to have been sustained in February 1994.

A VA examination report of June 1996 documents a history of an operation in 1974 for treatment of cancer of the lymph glands of the right side of the neck.  It was also mentioned that in 1991, he suffered a right hip fracture for which he underwent surgery, with a second surgery in 1996.  A report of a 1996 chest X-ray revealed no pleural effusion no definite mass lesion and very small subsegmental atelectasis of the left lower lobe; the lungs were described as otherwise clear.  Status post recent operation for a fracture of the hip, in a wheelchair with inability to walk or bear weight and residual hypesthesia of the right little finger, was assessed.  VA records reflects that the Veteran underwent right total hip arthroplasty while hospitalized from June to July 1996.  At that time, questionable postoperative myocardial infarction was also diagnosed.

Entitlement to nonservice-connected pension was established in an August 1996 rating action.

In August 2003, the Veteran filed service connection claims for concussion residuals and for conditions of the abdomen, hips and groin.  Private medical records dated in 1986 reflect that the Veteran was treated for left inguinal hernia.  The Veteran's aforementioned service connection claims were denied in a May 2004 rating action which was not appealed.  Thereafter, no further claims were filed or in progress prior to the Veteran's death in June 2009.

The file contains VA records dated from 1996 to 2006.  An entry dated in February 2004 reveals that the Veteran gave a history of traumatic brain disease following an accident in service in 1954, and claimed to have a groin condition as a result of this.  A history of groin surgery in 1993 and sinus bradycardia with pacemaker insertion in 1999 was noted.  The diagnoses included service-connected traumatic brain disease-stable.  

The file contains a private medical opinion provided by Dr. A.G.D.  The doctor mentioned that on June 10, 2009, the Veteran had come to his clinic at which point the doctor had not seen him for more than 5 years.  The doctor stated that he recalled that the Veteran had previously complained of service-connected brain disorders and other impairments and explained that none of the Veteran's clinical records were available, because they were more than 5 years old and had been discarded per policy.  

Dr. A.G.D. stated that when seen in June 2009, the Veteran complained of a 4-day history of headaches and body pains; it was explained that by the time the doctor was able to see the Veteran he had died while sitting on a bench.  The doctor indicated that he had filled out the Veteran's death certificate and listed only cardiac arrest as the cause of death, because he did not have any of the Veteran's historical clinical records and was not able to obtain a history from the appellant.  The doctor indicated that definitely, the Veteran did have manifestations of brain impairments that were proven to be service connected and opined that such impairments would have led only to further deterioration together with advancing age and stubbornness.  The doctor concluded that he believed that many of the Veteran's service connected ailments together with his lifestyle eventually contributed to or slowly left to his demise.  

The file contains a VA medical opinion provided in December 2009.  Having reviewed the Veteran's clinical records and history, the reviewing physician opined that it was less likely than not that the Veteran's cause of death due to cardiac arrest was permanently aggravated by the Veteran's brain concussion.  The physician observed that the concussion occurred in 1954 and that the Veteran died in 2009, and stated that the chronological history of the brain concussion did not support the premise than this materially contributed to the Veteran's death.  It was explained that a brain concussion often resulted in temporary cognitive problems (memory loss, disorientation), or in the case of brain damage (not shown in this case as remarked by the VA physician) could manifest by symptoms of dementia, memory loss, disorientation or thought disturbance which would not materially contribute to cardiac arrest.  The doctor pointed out that brain concussion, to the extent that it ever may be the cause of death, was usually immediate and accompanied by telling symptoms of cerebral malfunction.  The doctor indicated that no such evidence was shown in this case.  

A second VA medical opinion was provided by a different physician in March 2010.  At that time, based upon a comprehensive review of the Veteran's clinical history and records, the physician opined that the Veteran's death was less likely than not caused by or the result of chest pain in service.  The doctor explained that the STRs revealed a sole complaint of chest pain in 1954, when the Veteran was 18 years old, with no further mention of the character of the pain, any associated symptoms, further medical work-up or medication provided.  The doctor opined that since no work-up was done, the physician who saw the Veteran did not consider this to be a cardiac problem, particularly in light of the Veteran's age.  The examiner speculated that costochondritis could explain the Veteran's symptoms at that time.  It was further observed that after service, no further symptoms were noted until 1996, following which a pacemaker was inserted in 1999 due to sick sinus syndrome.  The physician opined that it was at least as likely as not that the Veteran's death was due to heart failure secondary to acute myocardial infarction secondary to ischemic heart disease or coronary artery disease, or to sudden pacemaker failure, but was definitely not due to costocondritis or chest pain that the Veteran had when he was 18 years old.  

The appellant provided testimony at a Board video conference hearing held in February 2012.  Her representative stated that the appellant had indicated that when she met the Veteran in 1976, he had hypertension, a heart condition and a service connected traumatic brain injury.  The representative also mentioned that the VA opinions provided for the record should have been furnished by experts, and not by contract physicians specializing in internal medicine, and contended that as they were not, the opinions were inadequate.  The representative stated that he believed Dr. A.G.D. meant to convey that mental strain caused by the in-service brain injury was a contributing cause to the Veteran's death.   
Analysis

	A.  Service Connection - Cause of Death

The appellant maintains that the Veteran's death was related to service or that his sole service-connected disorder, brain concussion, caused or contributed to cause his death.  In addition, an accrued benefits claim has been raised in this case, accompanied by no specific contentions.  

The Veteran died in June 2009 at the age of 73.  At the time of the Veteran's death, service connection was in effect for one condition, a brain concussion, assigned a non-compensable evaluation since 1956

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997); aff'd sub nom, Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

At the outset, the Board notes that the Veteran's death certificate lists the immediate and only cause of death as cardiac arrest.  

The appellant contends that the Veteran's service-connected brain concussion, contributed to his cause of death.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

VA clinical records dated from 1996 forward fail to reveal any active symptomatology associated with the brain concussion sustained in 1954.  A record dated in 2004 described the condition as stable.  In addition, the file contains a VA medical opinion provided in 2009.  At that time, it was observed that there was a 55 year gap between the concussion occurred in 1954 and that the Veteran's death in 2009, and the physician opined that the chronological history of the brain concussion did not support the premise than this materially contributed to the Veteran's death.  It was explained that a brain concussion often resulted in temporary cognitive problems (memory loss, disorientation), or in the case of brain damage (not shown in this case as remarked by the VA physician) could manifest by symptoms of dementia, memory loss, disorientation or thought disturbance which would not materially contribute to cardiac arrest.  The doctor pointed out that brain concussion, to the extent that it ever may be the cause of death, was usually immediate and accompanied by telling symptoms of cerebral malfunction.  The doctor indicated that no such evidence was shown in this case.

In contrast, the file contains a medical statement provided by Dr. A.G.D. in October 2009 to the effect that he completed the death certificate in a limited way because he did not have access to the Veteran's old records or historical information.  The doctor opined that the Veteran definitely did have manifestations of brain impairments that were proven to be service connected and opined that such impairments would have led only to further deterioration together with advancing age and stubbornness.  The doctor concluded that he believed that many of the Veteran's service connected ailments together with his lifestyle eventually contributed to or slowly left to his demise.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Board concludes that the VA opinion of 2009 is of greater credibility and probative value than the opinion provided by Dr. A.G.D.  As an initial matter, the VA opinion was clearly based on a comprehensive review of the Veteran's medical history from his period of service through his death as specifically documented by the reviewing VA examiner.  The VA examiner explained that the Veteran's brain concussion, although service-connected since 1956, was shown to be asymptomatic since that time, which did not support the premise that this condition materially contributed to the Veteran's death.  In essence, both the lack of chronicity and continuity of any active symptomatology, and the large gap 55 year gap in time between the injury and the Veteran's death, were identified as factors supporting the opinion.  

With respect to the private opinion provided by Dr. A.G.D., no review of the Veteran's clinical records or overall medical history is apparent or reflected by the private medical opinion.  In fact, the doctor demonstrated an obvious unfamiliarity with the Veteran's case by virtue of his reference to the Veteran's (unspecified) service-connected ailments; as mentioned previously there was only one such service-connected condition.  The doctor also referenced definite manifestations of brain impairment - but failed to mention or identify even one such manifestation.  The Board also notes that no manifestations associated with the service-connected brain concussion were shown in any VA records dated from 1996 to 2006; nevertheless, the doctor purported to recall that the Veteran had been seen in about 2004 with complaints of "service-connected brain disorders and other physical impairments."  

Essentially, Dr. A.G.D. identified no objective evidence and provided no rationale supporting his conclusions; some of his statements are contradicted by other evidence and facts, and overall, his conclusions are at best, speculative in nature.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board observes that an award of service connection for the cause of the Veteran's death may not be based on resort to speculation or remote possibility.  See 38 C.F.R. §§ 3.102, 3.312(a).  Accordingly, this opinion is found to be of far less credibility and probative value as compared to the VA opinion provided in 2009.

As an alternate theory of entitlement, the appellant and her representative have maintained that the Veteran's death due to cardiac arrest could be linked to a sole complaint of chest pain, made by the Veteran in 1954.  The Board points out that service connection has never been established for any cardiovascular condition, to include hypertension, nor were any such problems diagnosed in-service or during the first post-service year.  The Veteran never filed a service connection claim for a cardiovascular condition during his lifetime.  

Post-service medical evidence does not reflect the presence of any cardiovascular manifestations until 1996, decades after the Veteran's discharge from service.  In hearing testimony presented in 2012, the appellant apparently recalled that the Veteran had hypertension and a heart problem when she met him in 1976.  Even if this remote lay account, which is entirely unsubstantiated by any objective evidence or clinical records was deemed credible, it would still merely establish that the Veteran had a cardiovascular condition which was shown 20 years after service; it would not serve to establish that he had a heart condition in service, within the first post-service year; that a heart condition which was etiologically related to service; or that a service-connected disability was either the principal or a contributory cause of death.  The Court has held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim).  

In addition, the file contains no competent medical evidence or opinion linking the Veteran's cause of death due to cardiac arrest to the Veteran's period of service or to any incident therein, to include his sole complaint of chest pain.  A second VA medical opinion addressing this matter specifically was provided in March 2010.  At that time, based upon a comprehensive review of the Veteran's clinical history and records, the physician opined that the Veteran's death was less likely than not caused by or the result of chest pain in service.  The doctor explained that the STRs revealed a sole complaint of chest pain in 1954, when the Veteran was 18 years old, with no further mention of the character of the pain, any associated symptoms, further medical work-up or medication provided.  The examiner speculated that costochondritis could explain the Veteran's symptoms at that time.  It was further observed that after service, no further symptoms were noted until 1996, following which a pacemaker was inserted in 1999.  The physician opined that the Veteran's death was at least as likely as not due to heart failure secondary to acute myocardial infarction secondary to ischemic heart disease or coronary artery disease, or to sudden pacemaker failure, but was definitely not due to chostocondritis or chest pain that the Veteran had when he was 18 years old.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  The 2010 VA opinion was based on full and accurate review of the Veteran's history from 1954 to 2009, and was supported by sound reasoning.  The Board finds no adequate basis to reject this competent medical opinion which is unfavorable to the appellant's claim, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the appellant has not provided any persuasive and/or competent lay or medical evidence rebutting this opinion or otherwise diminishing its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Also presented in this case were testimony and opinions provided by the appellant and her representative, to the effect that the Veteran's death from cardiac arrest was attributable to either his sole complaint of chest pain in service or to his service-connected brain concussion.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The appellant and her representative can attest to factual matters of which each has first-hand knowledge; for example, each person is competent to report what she or he experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no indication in the file that either the appellant or her representative have any medical training or specialized medical knowledge, which might render either one competent to provide a medical opinion regarding the cause of the Veteran's death.  Hence any opinion provided by either the appellant or her representative to the effect that the Veteran's death was in any way service-related is of no probative value, as it is beyond their competency as lay persons to offer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Essentially, medical evidence is required in this case to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, under any theory raised.  In so concluding, the Board in no way minimizes the Veteran's honorable and faithful service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In reaching this decision the Board considered the doctrine of reasonable doubt, but the preponderance of the evidence is against the claim, and the doctrine is therefore not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is denied.

	B.  Accrued Benefits

The pertinent law and regulations governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In December 2003, Congress amended 38 U.S.C.A. § 5121 to repeal the two-year limit on accrued benefits so that a Veteran's survivor may receive the full amount of award for accrued benefits; these changes apply only to deaths occurring on or after the date of enactment, December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (2003) (codified at 38 U.S.C. § 5121(a) (West 2002 & Supp. 2009).

An application for accrued benefits must be filed within one year after the date of death. A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).  The Federal Circuit Court has made it clear that, in order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

In this case, the Veteran died in June 2009.  Review of the record reveals that in August 2003, the Veteran filed service connection claims for concussion residuals and for conditions of the abdomen, hips and groin.  These service connection claims were denied in a May 2004 rating action, of which the Veteran was advised in May 2004 and which he did not appeal.  Thereafter, no further claims were filed or in progress prior to the Veteran's death in June 2009.  

Thus, the Board finds the Veteran did not have any claims pending at the time of his death, nor where there any existing rating decisions under which he might have been entitled to benefits.  See 38 C.F.R. § 3.160(c), (d).  Because the Veteran did not have any pending claims at the time of his death nor where there any existing rating decisions under which he was entitled to benefits, the appellant is not legally entitled to accrued benefits.  38 C.F.R. § 3.1000(c), see 38 C.F.R. § 3.152(b).  The law pertaining to eligibility for accrued benefits is dispositive of this issue, therefore the appellant's claim must be denied because of the absence of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994).



ORDER

Service connection for cause of death is denied.  

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


